Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Grover (US 4360350 A) in view of Arbuckle (US 8864538 B1).
	Regarding Claim 1, Grover discloses a cooling system for a water-borne vessel comprising a propeller shaft extending from a bow end at which the shaft is driven by an inboard engine to a stern end at which a propeller is fixed to the propeller shaft, the cooling system comprising: a strut (Element 16) in the form of a highly thermally conducting structure for attachment to the bottom of the vessel's hull, at the stern end, for supporting the propeller shaft of the vessel, the strut comprising a fluid inlet, a fluid outlet, and a channel or channels within the strut for transporting fluid between the fluid inlet and fluid outlet (Element 24 has an inlet and outlet): one or more fluid conduits (Element 24) for location inside the vessel's hull for coupling the fluid inlet and fluid outlet engine and a pump (Element 26) for circulating a fluid through the conduits and said channel(s), wherein cooling of a fluid of the cooling system is provided substantially only as it flows through the strut.  Grover does not explicitly disclose wherein the diesel motor is an electric motor and/or batteries.


Regarding Claim 5, Grover in view of Arbuckle discloses a vessel comprising a cooling system according to claim 1. (See Grover Fig. 1.)

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Grover (US 4360350 A) in view of Arbuckle (US 8864538 B1) and further in view of Creighton (US 20040092177 A1).
	Regarding Claim 2, Grover in view of Arbuckle discloses a cooling system according to claim 1, but does not explicitly disclose wherein the strut comprises a bearing for supporting a propeller shaft and for facilitating rotation of the shaft with the strut. 
	Creighton discloses wherein a propeller strut comprises a bearing for supporting a propeller shaft and for facilitating rotation of the shaft with the strut.  (See Fig. 5.)  It would have been obvious at the time of filing for a person of ordinary skill in the marine art to add a bearing to the strut of Grover.  The motivation to modify Grover is to add the benefit of reduced friction as taught by Creighton.

Regarding Claim 3, Grover in view of Arbuckle discloses cooling system according to claim 1, but does not explicitly disclose wherein the strut is formed substantially of a metal. 
	Creighton discloses wherein steel is a building material suitable for boat construction.  (paragraph 20)  .)  It would have been obvious at the time of filing for a person of ordinary skill in the 

Regarding Claim 4, Grover in view of Arbuckle and further in view of Creighton discloses a  cooling system according to claim 3, wherein the metal is steel or brass. (See rejection Claim 3 above.)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Closed circuit cooling in skegs is also disclosed by Redina (US 5445099 A ) and Li (US 10760470 B2) and Sakkinen (US 20150017033 A1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW POLAY whose telephone number is (408)918-9746.  The examiner can normally be reached on M-F 9-5 Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe Morano can be reached on 5712726684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/ANDREW POLAY/Primary Examiner, Art Unit 3617                                                                                                                                                                                                        25 March 2021